719 So. 2d 985 (1998)
Robert K. NORTON, Appellant,
v.
STATE of Florida, Appellee.
No. 97-2033.
District Court of Appeal of Florida, Fifth District.
October 23, 1998.
James B. Gibson, Public Defender, and James R. Wulchak, Assistant Public Defender, Daytona Beach, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Ann M. Childs, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Norton appeals the habitual offender sentence imposed following revocation of his probation. Because Norton was not sentenced as a habitual offender initially, he cannot be sentenced as such after revocation of probation. See Albritton v. State, 709 So. 2d 101 (Fla.1998); King v. State, 681 So. 2d 1136 (Fla.1996); Battle v. State, 710 *986 So.2d 628 (Fla. 2d DCA 1998); Simon v. State, 684 So. 2d 263 (Fla. 4th DCA 1996).
REVERSED AND REMANDED.
COBB, GOSHORN and PETERSON, JJ., concur.